  Case 2:20-cv-00035-JRG Document 9 Filed 05/12/20 Page 1 of 2 PageID #: 51



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                (MARSHALL DIVISION)


 TACTUS TECHNOLOGIES, LLC,                             §
                                                       §
        Plaintiff,                                     §
                                                       §   C.A. No. 2:20-CV-00035
 v.                                                    §
                                                       §   JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD.;                        §
 and SAMSUNG ELECTRONICS                               §
 AMERICA, INC.,                                        §
                                                       §
         Defendants.                                   §


                         JOINT MOTION TO EXTEND TIME TO
                          ANSWER OR OTHERWISE RESPOND

      Plaintiff Tactus Technologies, LLC (“Tactus”) and Defendants Samsung Electronics Co.,

Ltd. and Samsung Electronics America, Inc. (“Samsung”) (collectively, the “Parties”) jointly move

the Court to extend the time within which Defendants are required to answer or otherwise respond

to Tactus’s Complaint in this action by 30 days, which would make the deadline July 7, 2020. In

support of their motion, the Parties respectfully submit as follows:

      Samsung’s current response deadline is June 4, 2020. However, the Parties are actively

discussing settlement in this matter and respectfully request the Court extend Defendants’ response

deadline 30 days to avoid unnecessary expense and reduce the burden on the Court.

       Accordingly, the Parties request that the Court grant the request for a 30-day extension for

the Samsung to answer. The parties do not make this motion for purposes of delay, but for the

good cause shown.




                                                   1
  Case 2:20-cv-00035-JRG Document 9 Filed 05/12/20 Page 2 of 2 PageID #: 52



Dated: May 12, 2020                                Respectfully submitted,

                                                   /s/ Jonathan H. Rastegar
                                                   Jonathan H. Rastegar
                                                   Texas Bar No. 24064043
                                                   T. William Kennedy Jr.
                                                   Texas Bar No. 24055771

                                                   BRAGALONE CONROY PC
                                                   2200 Ross Avenue
                                                   Suite 4500W
                                                   Dallas, TX 75201
                                                   Tel: (214) 785-6670
                                                   Fax: (214) 785-6680
                                                   jrastegar@bcpc-law.com
                                                   bkennedy@bcpc-law.com

                                                   Attorneys for Plaintiff
                                                   TACTUS TECHNOLOGIES, LLC



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 12th day of May, 2020.



                                                   /s/ Jonathan H. Rastegar




                                               2
